UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7182


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TYRELL DANTE BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:00-cr-00094-RGD-2)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Tyrell Dante Brown, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyrell Dante Brown appeals from the denial of his 18

U.S.C. § 3582(c) (2006) motion for reduction of sentence.             On

appeal, Brown asserts that he is entitled to a reduction under

Amendment 715 of the Sentencing Guidelines, which was effective

on May 1, 2008, and may be applied retroactively.              See U.S.

Sentencing Guidelines Manual § 1B1.10(c) (2008).          Although the

district court issued its order prior to the effective date of

the Amendment, intervening law should, in general, govern cases

pending on direct review.         Litton Sys. v. American Tel. & Tel.

Co., 746 F.2d 168, 173-74 (4th Cir. 1984).             Accordingly, we

vacate the district court’s order and remand for consideration

of Brown’s motion in light of Amendment 715.           We deny Brown’s

motion   for   appointment   of    counsel.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                   VACATED AND REMANDED




                                     2